DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 09/11/2018.
Claims 1-20 are pending of which claims 1, 8 and 15 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandyala et al (IN 201741047196 A) and in view of Guarnizo Martinez et al (US 2014/0142798 A1).
Regarding claim 1,  Nandyala’196 discloses a method for intelligent mitigation of concentration conflicts by a processor, comprising: 
determining, from one or more data sources(see page 4, para.9, which discusses a set of various sensors  as one or more data source which may be required to capture input…and the sensor data may then fed into the driver concentration measurement system 100, see page.5, see page 9), a concentration level of a user required for one or (due to or language, only one of them is being considered) more primary activities(see page 8, which discusses determine concentration using concentration=100%-distraction (%), for driver as user to drive as one activity…when the distraction is 0%, the concentration is 100%, see page 10, which discusses determine mental concentration level…for any human activity which involve mental concentration in different amount,…some of the applications…include driver monitoring application, medical applications, manufacturing applications and Education applications thus determine 100% concentration level is required for a driver to drive); 
determining a distraction level indicating a possible impact to the concentration level(see page 9, which discusses the concentration percentage may be calculated from the distraction percentage value(s)…, where  the concentration =100-distraction(%), thus  the distraction percentage value(s)indicating impact to the concentration since concentration =100-distraction(%))caused by one or(due or language, only of them is being considered) more secondary objects(see page 2, which discusses measuring distraction level during driving using distraction parameter(s) as secondary object which caused distraction such as visual activities, audio activities, manual activities, hunger…, see page 5-8); and 
performing one or (due or language, only of them is being considered) more actions to mitigate the possible impact to the concentration level(see abs & see page, which discusses performing action(s) by alerting the driver about his current concentration through a voice alert system or by any means, see page 9, which discusses the concentration percentage may be calculated from the distraction percentage value(s)…, where  the concentration =100-distraction(%)).
As discussed above, although Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “processor” as required by present claimed invention.  However, including “processor” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of processor(see abs, which discusses processor configured to set a driver attention level to at least an attentive level and an inattentive level based on driver’s interaction with at least one device located within a vehicle….and mitigate by automatically performing a brake jerk when the driver attention level is set to the inattentive level and a distance between the vehicle and a closest object detected around the vehicle is less than a first predetermined distance, and automatically slowing the vehicle when the driver attention level is set to the inattentive level and a distance between the vehicle and a closest object detected around the vehicle is less than a second predetermined distance).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “processor” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding claim 2,  Nandyala’196 discloses further including monitoring the one or(due to or language, only one of them is being considered) more primary activities and the one or more secondary objects (see page 2, which discusses monitoring the mental concentration level  during various activities…in aiding a car driver during driving as a primary activity, see page 2, which discusses measuring distraction level during driving as primary activity using distraction parameter(s) as secondary object which caused distraction such as visual activities, audio activities, manual activities, hunger…, see page 5-8) by collecting data from one or more Internet of Things (“IoT”) computing devices(see page 4, para.9, which discusses a set of various sensors  as one or more Internet of Things (“IoT”) computing devices which may be required to capture input…and the sensor data may then fed into the driver concentration measurement system 100, see page.5, see page 9).
Regarding claim 3,  Nandyala’196 discloses further including identifying the one or(due to or language, only of them is being considered) more secondary activities or (due to or language, only of them is being considered) objects according to a defined proximity to the user(see page 5, for instance, manual activities…head movement in any direction and holding of legs on the break and hands on the steering, thus identify holding of break is indicating of  proximity to the user).
Regarding claim 5,  Nandyala’196 discloses wherein determining the distraction level further includes determining a distraction potential coefficient from one or (due to or language, only of them is being considered) to more characteristics of the secondary object, the one or(due to or language, only of them is being considered)  more primary activities, one or more characteristics of the user, or (due to or language, only of them is being considered) a combination thereof (see page 8, which discusses distraction coefficient  based on head movement as second object, based on amount of presence of Dvisual to Dthinking activities).
Regarding clams 6, as discussed above, although Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” as required by present claimed invention.  However, including “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects(see para.0004, which discusses which discusses recommend by warning the driver  if he or she is not attentive enough for a particular vehicle maneuver, see fig.3 & see para.0029, which discusses perform brake jerk to gain the driver’s attention and to slow down, see para.0033, which discusses if the driver attention level is no longer inattentive (i.e. the driver attention level is set to attentive, the controller takes no further actions to warn the driver or mitigate a collision, see abs, which discuses inattentive level based on a driver’s interaction with at least one device located within a vehicle, thus recommend by warning the user to set the driver attention level to attentive when the driver not attentive enough for a particular vehicle maneuver).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding clam 7, Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” as required by present claimed invention.  However, including “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or(due to or language, only one of them is being considered) eliminate a distraction(see para.0026, which discusses the controller 14 receives one or more signals indicating a current steering angle and/or a change in steering angle (i.e., indicating whether the driver has recently turned the steering wheel). The controller 14 uses the received signals to determine whether the driver is "attentive" or "inattentive." In particular, the controller 14 sets the driver's attention level to "attentive" if the entertainment manipulation signal is "false" and (1) at least one turn indicator is active or (2) the steering angle is changing or has changed within a predetermined period of time. It should be understood that the controller can determine whether the steering angle is or has changed recently by identifying whether the steering angle has changed more than a predetermined minimum amount. Using the minimum amount allows the controller 14 to ignore small steering as object changes that do not necessarily indicate driver attentiveness, thus ignore small steering changes that do not necessarily indicate driver attentiveness is indicative of dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding claims 8 and 15,  Nandyala’196 discloses a system for intelligent mitigation of concentration conflicts, comprising: 
determining, from one or more data sources(see page 4, para.9, which discusses a set of various sensors  as one or more data source which may be required to capture input…and the sensor data may then fed into the driver concentration measurement system 100, see page.5, see page 9), a concentration level of a user required for one or (due to or language, only one of them is being considered) more primary activities(see page 8, which discusses determine concentration using concentration=100%-distraction (%), for driver as user to drive as one activity…when the distraction is 0%, the concentration is 100%, see page 10, which discusses determine mental concentration level…for any human activity which involve mental concentration in different amount,…some of the applications…include driver monitoring application, medical applications, manufacturing applications and Education applications thus determine 100% concentration level is required for a driver to drive); 
determining a distraction level indicating a possible impact to the concentration level(see page 9, which discusses the concentration percentage may be calculated from the distraction percentage value(s)…, where  the concentration =100-distraction(%), thus  the distraction percentage value(s)indicating impact to the concentration since concentration =100-distraction(%))caused by one or(due or language, only of them is being considered) more secondary objects(see page 2, which discusses measuring distraction level during driving using distraction parameter(s) as secondary object which caused distraction such as visual activities, audio activities, manual activities, hunger…, see page 5-8); and 
performing one or (due or language, only of them is being considered) more actions to mitigate the possible impact to the concentration level(see abs & see page, which discusses performing action(s) by alerting the driver about his current concentration through a voice alert system or by any means, see page 9, which discusses the concentration percentage may be calculated from the distraction percentage value(s)…, where  the concentration =100-distraction(%)).
As discussed above, although Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “one or more computers with executable instructions that when executed cause the system to” as required by present claimed invention.  However, including “one or more computers with executable instructions that when executed cause the system to” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of one or more computers with executable instructions that when executed cause the system to (see para.0018 & see 0021, which discuses one or more computers with executable instructions that when executed cause the system to,  see abs, which discusses processor configured to set a driver attention level to at least an attentive level and an inattentive level based on driver’s interaction with at least one device located within a vehicle….and mitigate by automatically performing a brake jerk when the driver attention level is set to the inattentive level and a distance between the vehicle and a closest object detected around the vehicle is less than a first predetermined distance, and automatically slowing the vehicle when the driver attention level is set to the inattentive level and a distance between the vehicle and a closest object detected around the vehicle is less than a second predetermined distance).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “one or more computers with executable instructions that when executed cause the system to” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding claim 9 and 16,  Nandyala’196 discloses further including monitoring the one or(due to or language, only one of them is being considered) more primary activities and the one or more secondary objects (see page 2, which discusses monitoring the mental concentration level  during various activities…in aiding a car driver during driving as a primary activity, see page 2, which discusses measuring distraction level during driving as primary activity using distraction parameter(s) as secondary object which caused distraction such as visual activities, audio activities, manual activities, hunger…, see page 5-8) by collecting data from one or more Internet of Things (“IoT”) computing devices(see page 4, para.9, which discusses a set of various sensors  as one or more Internet of Things (“IoT”) computing devices which may be required to capture input…and the sensor data may then fed into the driver concentration measurement system 100, see page.5, see page 9).
Regarding claim 10 and 17,  Nandyala’196 discloses further including identifying the one or(due to or language, only of them is being considered) more secondary activities or (due to or language, only of them is being considered) objects according to a defined proximity to the user(see page 5, for instance, manual activities…head movement in any direction and holding of legs on the break and hands on the steering, thus identify holding of break is indicating of  proximity to the user).
Regarding claim 12,  Nandyala’196 discloses wherein determining the distraction level further includes determining a distraction potential coefficient from one or (due to or language, only of them is being considered) to more characteristics of the secondary object, the one or(due to or language, only of them is being considered)  more primary activities, one or more characteristics of the user, or (due to or language, only of them is being considered) a combination thereof (see page 8, which discusses distraction coefficient  based on head movement as second object, based on amount of presence of Dvisual to Dthinking activities).
Regarding clam 13, as discussed above, although Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” as required by present claimed invention.  However, including “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects(see para.0004, which discusses which discusses recommend by warning the driver  if he or she is not attentive enough for a particular vehicle maneuver, see fig.3 & see para.0029, which discusses perform brake jerk to gain the driver’s attention and to slow down, see para.0033, which discusses if the driver attention level is no longer inattentive (i.e. the driver attention level is set to attentive, the controller takes no further actions to warn the driver or mitigate a collision, see abs, which discuses inattentive level based on a driver’s interaction with at least one device located within a vehicle, thus recommend by warning the user to set the driver attention level to attentive when the driver not attentive enough for a particular vehicle maneuver).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding clam 14, Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” as required by present claimed invention.  However, including “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or(due to or language, only one of them is being considered) eliminate a distraction(see para.0026, which discusses the controller 14 receives one or more signals indicating a current steering angle and/or a change in steering angle (i.e., indicating whether the driver has recently turned the steering wheel). The controller 14 uses the received signals to determine whether the driver is "attentive" or "inattentive." In particular, the controller 14 sets the driver's attention level to "attentive" if the entertainment manipulation signal is "false" and (1) at least one turn indicator is active or (2) the steering angle is changing or has changed within a predetermined period of time. It should be understood that the controller can determine whether the steering angle is or has changed recently by identifying whether the steering angle has changed more than a predetermined minimum amount. Using the minimum amount allows the controller 14 to ignore small steering as object changes that do not necessarily indicate driver attentiveness, thus ignore small steering changes that do not necessarily indicate driver attentiveness is indicative of dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding clams 19, as discussed above, although Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” as required by present claimed invention.  However, including “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects(see para.0004, which discusses which discusses recommend by warning the driver  if he or she is not attentive enough for a particular vehicle maneuver, see fig.3 & see para.0029, which discusses perform brake jerk to gain the driver’s attention and to slow down, see para.0033, which discusses if the driver attention level is no longer inattentive (i.e. the driver attention level is set to attentive, the controller takes no further actions to warn the driver or mitigate a collision, see abs, which discuses inattentive level based on a driver’s interaction with at least one device located within a vehicle, thus recommend by warning the user to set the driver attention level to attentive when the driver not attentive enough for a particular vehicle maneuver).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “recommending the one or more actions in the communication to the user to minimize the potential impact to the concentration level caused by one or more secondary objects” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Regarding clam 20, Nandyala’196 discloses determine concentration level and distraction level(see abs, see page 9), Nandyala’196 does not explicitly show the use of “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” as required by present claimed invention.  However, including “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” would have been obvious to one having ordinary skill in the art as evidenced by Guarnizo Martinez’798.
In particular, in the same field of endeavor, Guarnizo Martinez’798 teaches the use of dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or(due to or language, only one of them is being considered) eliminate a distraction(see para.0026, which discusses the controller 14 receives one or more signals indicating a current steering angle and/or a change in steering angle (i.e., indicating whether the driver has recently turned the steering wheel). The controller 14 uses the received signals to determine whether the driver is "attentive" or "inattentive." In particular, the controller 14 sets the driver's attention level to "attentive" if the entertainment manipulation signal is "false" and (1) at least one turn indicator is active or (2) the steering angle is changing or has changed within a predetermined period of time. It should be understood that the controller can determine whether the steering angle is or has changed recently by identifying whether the steering angle has changed more than a predetermined minimum amount. Using the minimum amount allows the controller 14 to ignore small steering as object changes that do not necessarily indicate driver attentiveness, thus ignore small steering changes that do not necessarily indicate driver attentiveness is indicative of dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction).
In view of the above, having the system of Nandyala’196 and then given the well-established teaching of “Guarnizo Martinez’798”, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nandyala’196 to include “dynamically employing one or more corrective actions to the one or more secondary objects to mitigate or eliminate a distraction” as taught by “Guarnizo Martinez’798”, since “Guarnizo Martinez’798” stated in para.0003+ that such a modification would provide an efficient system for mitigating vehicle collisions by warning the driver about potential hazards and preparing the vehicle for driver reaction. Embodiments of the invention can also reduce the consequence of an imminent impact by reducing the vehicle's speed. Furthermore, embodiments of the present invention warn the driver if he or she is not attentive enough for a particular vehicle maneuver, such as a back-up maneuver.
Claim(s) 4, 11 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandyala et al (IN 201741047196 A) and in view of Guarnizo Martinez et al (US 2014/0142798 A1) and Toru et al (CN 101468630).
Regarding claim 4, as discussed above, although the combination of Nandyala’196 and Guarnizo Martinez’798 discloses determine concentration level and distraction level(Nandyala’196, see abs, see page 9), Nandyala’196 does not explicitly show the use of “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” as required by present claimed invention.  However, including “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” would have been obvious to one having ordinary skill in the art as evidenced by Toru’630.
In particular, in the same field of endeavor, Toru’630 teaches the use of wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or(due to or language, only of them is being considered) more primary activities(see para.0008, which discusses attention level judging device, which defines the attention level coefficient, the attention level coefficient represent the concentration degree of the driver of the vehicle, thus attention level coefficient  is considered as a focus coefficient for establishing the concentration level of driving as primary activity).
In view of the above, having the combined system of Nandyala’196 and Guarnizo Martinez’798 and then given the well-established teaching of Toru’630, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nandyala’196 and Guarnizo Martinez’798 to include “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” as taught by Toru’630, since Toru’630 stated in para.0007+ that such a modification would provide a monitoring target detection device associated with the collision reduction device, which can lower the different road traffic condition, avoid disturbing the driver, so as to avoid the unstable behavior of the vehicle.
Regarding claim 11, as discussed above, although the combination of Nandyala’196 and Guarnizo Martinez’798 discloses determine concentration level and distraction level(Nandyala’196, see abs, see page 9), Nandyala’196 does not explicitly show the use of “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” as required by present claimed invention.  However, including “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” would have been obvious to one having ordinary skill in the art as evidenced by Toru’630.
In particular, in the same field of endeavor, Toru’630 teaches the use of wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or(due to or language, only of them is being considered) more primary activities(see para.0008, which discusses attention level judging device, which defines the attention level coefficient, the attention level coefficient represent the concentration degree of the driver of the vehicle, thus attention level coefficient  is considered as a focus coefficient for establishing the concentration level of driving as primary activity).
In view of the above, having the combined system of Nandyala’196 and Guarnizo Martinez’798 and then given the well-established teaching of Toru’630, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nandyala’196 and Guarnizo Martinez’798 to include “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” as taught by Toru’630, since Toru’630 stated in para.0007+ that such a modification would provide a monitoring target detection device associated with the collision reduction device, which can lower the different road traffic condition, avoid disturbing the driver, so as to avoid the unstable behavior of the vehicle.
Regarding claim 18,  Nandyala’196 discloses wherein determining the distraction level further includes determining a distraction potential coefficient from one or (due to or language, only of them is being considered) to more characteristics of the secondary object, the one or(due to or language, only of them is being considered)  more primary activities, one or more characteristics of the user, or (due to or language, only of them is being considered) a combination thereof (see page 8, which discusses distraction coefficient  based on head movement as second object, based on amount of presence of Dvisual to Dthinking activities).
Although the combination of Nandyala’196 and Guarnizo Martinez’798 discloses determine concentration level and distraction level(Nandyala’196, see abs, see page 9), Nandyala’196 does not explicitly show the use of “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” as required by present claimed invention.  However, including “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” would have been obvious to one having ordinary skill in the art as evidenced by Toru’630.
In particular, in the same field of endeavor, Toru’630 teaches the use of wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or(due to or language, only of them is being considered) more primary activities(see para.0008, which discusses attention level judging device, which defines the attention level coefficient, the attention level coefficient represent the concentration degree of the driver of the vehicle, thus attention level coefficient  is considered as a focus coefficient for establishing the concentration level of driving as primary activity).
In view of the above, having the combined system of Nandyala’196 and Guarnizo Martinez’798 and then given the well-established teaching of Toru’630, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nandyala’196 and Guarnizo Martinez’798 to include “wherein determining the concentration level of the user further includes determining a focus coefficient for establishing the concentration level of the user in relation to the one or more primary activities” as taught by Toru’630, since Toru’630 stated in para.0007+ that such a modification would provide a monitoring target detection device associated with the collision reduction device, which can lower the different road traffic condition, avoid disturbing the driver, so as to avoid the unstable behavior of the vehicle.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474